DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in this Application. Claims 9, 10, 12-16 and 20 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Please Note:  There are two claims that are numbered as claim 19. The actual number of the claims needed to be 21 and not 20. Appropriate correction is required.
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on April 25, 2022  have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Response to Restriction
Applicants’ election, without traverse, the invention of Group I, claims 1-19 drawn to a composition comprising a proton pump inhibitor and a benzimidazole drug. Applicants election of the species Omeprazole, 
    PNG
    media_image1.png
    167
    330
    media_image1.png
    Greyscale
, as the proton pump inhibitor and Mebendazole, 
    PNG
    media_image2.png
    152
    389
    media_image2.png
    Greyscale
 as the Benzimidazole drug in response filed March 04, 2022 is acknowledged. Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The scope of the invention of the elected subject matter is as follows: 
The elected invention of claim 1 was not found to be allowable. Therefore, the scope of the elected and searches subject matter is limited to Omeprazole, 
    PNG
    media_image1.png
    167
    330
    media_image1.png
    Greyscale
, as the proton pump inhibitor and Mebendazole, 
    PNG
    media_image2.png
    152
    389
    media_image2.png
    Greyscale
 as the Benzimidazole drug. As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-19, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. 
Claims 9, 10 and 12-16 are withdrawn as being drawn to non-elected invention. 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b)
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 2 and 3,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites “… wherein the benzimidazole drug has a structure of Formula I..”   however, the definition of the variables X1, X2, X3, X4, X5 and X6 allows other products that are different from benzimidazole. For example, a non-heterocyclic group. Therefore, the claims are confusing and lack clarity. It is suggested that Applicants limit the definition of the variables in Formula I, to reflect of the presence of benzimidazole group. Appropriate correction is required. 
Claims 5-7,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Clam 5, recites “… composition of claim 1 wherein R1 is H.”. Clam 6, recites “… composition of claim 1 wherein R2 is ….”. Clam 7, recites “… composition of claim 1 wherein R3 is ..”.  No formula was recited in claim 1. Therefore, claims 5-7 are improperly depending on claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 4, 8, 17, 18 and 19 are rejected, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/105568. 
The instant claim 1, is directed to a composition comprising a proton pump inhibitor and a benzimidazole drug. Claim 17-19 further limit the composition of claim 1. 
WO 2009/105568 teach products that anticipate the instant composition. WO 2009/105568 teaches a composition comprising  a proton pump inhibitor  (see para [0013]) omeprazole and a benzimidazole drug, lansoprazole(see para [0013]). 
WO 2009/105568 further teaches the composition formulated as a liquid (see para [0018]) and as a solid (see para [0018]).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 4, 8, 17, 18 and 19- are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/105568
Applicants are claiming the following compounds:
 The instant claim 1, is directed to a composition comprising a proton pump inhibitor and a benzimidazole drug. Claim 17-19 further limit the composition of claim 1. 
Determining the scope and content of the prior art
WO 2009/105568 teaches a composition comprising  a proton pump inhibitor  (see para [0013]) omeprazole and a benzimidazole drug, lansoprazole(see para [0013]). 
WO 2009/105568 further teaches the composition formulated as a liquid (see para [0018]) and as a solid (see para [0018]).
Ascertaining the difference between the prior art and the claims
The difference between the prior art and the claims is in scope. 
Resolving the level of ordinary skill in the pertinent art
However, minus a showing of unobvious results, it would have been obvious to one of skill in the art to prepare the tetrahydronaphthalene-amine compounds as instantly recited in claims 1, 4, 8, 17, 18 and 19, since the prior art reference discloses a similar genus of proton pump inhibitor and a benzimidazole drug with the same activity. WO 2009/105568 teach a larger genus of products that completely encompass the smaller genus that is instantly products as claimed in the claim 1.  
Therefore, one skilled in the art would know to pick and choose from the various proton pump inhibitors and benzimidazole drugs disclosed, as guided by WO 2009/105568, particularly when they possess the same activity. Therefore, absent a showing of unobvious and superior properties, the instant claimed compositions would have been suggested to one skilled in the art.  
Claim Objections
	Claims 1-8, 11 and 18-19 are currently objected to as being including non-elected subject matter or for depending on a rejected base claim.


Correspondence Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/Kamal A Saeed/
Primary Examiner, Art Unit 1626